      Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                   Case # 14-CR-6136-FPG
v.                                                                 DECISION AND ORDER

CHARLTON OSBOURNE,

                                            Defendant.


                                      INTRODUCTION

       On May 21, 2020, Defendant Charlton Osbourne, an inmate incarcerated at McKean

Federal Correctional Institution, filed a motion for compassionate release from prison due to the

COVID-19 pandemic. Id. On June 26, 2020, the Court denied Defendant’s motion. ECF No.

906. On July 10, 2020, Defendant filed a motion for reconsideration. ECF No. 910. For the

reasons that follow, Defendant’s motion is DENIED.

                                       BACKGROUND

       On February 14, 2018, Defendant pled guilty to conspiracy to distribute five kilograms or

more of cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). ECF No. 507. On May

23, 2018, he was sentenced to 135 months of imprisonment and five years of supervised release.

ECF Nos. 604, 607. Defendant is currently serving his sentence at FCI McKean and is scheduled

to be released in September 2027. ECF No. 897 at 1.

                                        DISCUSSION

       “A court may not modify a term of imprisonment once it has been imposed except pursuant

to statute.” United States v. Lucas, No. 15-CR-143, 2020 U.S. Dist. LEXIS 75428, at *3

(W.D.N.Y. Apr. 29, 2020) (citation, internal quotation marks, and brackets omitted). One such

statute is 18 U.S.C. § 3582(c)(1)(A), which provides an exception “often referred to as




                                               1
      Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 2 of 8




‘compassionate release.’” Id. Under § 3582(c)(1)(A)(i), a district court may reduce a term of

imprisonment if a defendant can show that (1) he has met the statutory exhaustion requirement;

(2) “extraordinary and compelling reasons” warrant a reduction; (3) he is not a danger to the

community; and (4) a reduction is consistent with the factors set forth in 18 U.S.C. § 3553(a). Id.

at *3-4; see also U.S.S.G. § 1B1.13 (the United States Sentencing Guidelines Policy Statement on

compassionate release).

       In its Decision and Order denying Defendant’s motion for compassionate release, the Court

found that Defendant had satisfied the exhaustion requirement but had not presented extraordinary

and compelling reasons for release. ECF No. 906. Defendant had argued that his reactive airway

disease and obstructive sleep apnea, in conjunction with his incarceration, put him at greater risk

for developing complications due to COVID-19. While the Court acknowledged Defendant’s

underlying conditions, it found that Defendant had not met his burden of showing that they were

severe enough to justify release. The Court therefore declined to reach the remaining two

requirements—whether Defendant is danger to the community and whether his release would be

consistent with the factors set forth in 18 U.S.C. § 3553(a).

       Now, in his motion for reconsideration, Defendant presents additional information about

his health conditions and asks the Court to reach the remaining two requirements. However, as

discussed below, Defendant’s motion for compassionate release remains DENIED.

I.     Defendant’s Health Conditions

       In his motion for reconsideration, Defendant argues for the first time that his obesity puts

him at greater risk of experiencing complications from COVID-19.

       In its prior Decision and Order, the Court noted that Defendant’s primary care doctor had

indicated that Defendant’s obesity was a factor increasing his risk of complications from COVID-




                                                 2
      Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 3 of 8




19. But because Defendant himself had not raised his obesity as a risk factor, and because his

body mass index (“BMI”) was below the threshold that the Centers for Disease Control and

Prevention (“CDC”) had cited as triggering an increased risk for complications from COVID-19,

the Court did not consider it. ECF No. 906 at 5 n.3.

        Defendant now correctly asserts that the CDC has revised its guidance regarding the risk

that obesity poses for complications from COVID-19. Previously, the CDC advised that people

with severe obesity—defined as a BMI of 40 or above—were at an increased risk of complications.

See    id.   at    4   (citing   Groups     at   Higher     Risk   for    Severe    Illness,   CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited June 24, 2020)) [hereinafter “CDC Risk Article”]. The CDC Risk Article was updated

on June 25, 2020. The CDC now advises that individuals of any age with obesity—defined as a

BMI of 30 or higher—are at an increased risk of severe illness from COVID-19. See CDC Risk

Article (last visited July 13, 2020).

        Here, Defendant is 43 years old and has a BMI of 35.9. ECF No. 889 at 1; ECF No. 905

at 3. Thus, according to the CDC’s updated guidance, his obesity puts him at an increased risk of

severe illness from COVID-19.

        Further, Defendant also has obstructive airway disease—a condition with asthma-like

symptoms—and obstructive sleep apnea. The Court acknowledged these conditions in its previous

Decision and Order but found that Defendant had not demonstrated that they are severe enough to

justify release.

        In his motion for reconsideration, Defendant emphasizes the fact that his prison institution,

McKean, does not allow him to use the CPAP machine that he has been prescribed for his sleep

apnea. It is McKean’s policy—as a “Care Level 1” facility for inmates who are generally healthy




                                                 3
      Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 4 of 8




and have limited medical needs—not to allow these devices. See ECF No. 889 at 2; ECF No. 905

at 1; ECF No. 910 at 6. As support, Defendant cites United States v. Corbitt, No. 1:20-CR-00030,

2020 WL 2098271, at *6 (M.D. Pa. May 1, 2020), in which the court found that the defendant’s

sleep apnea put him at a heightened risk for serious complications from COVID-19 where the

prison did not allow him to use his prescribed CPAP machine.

       In light of the above, Defendant has arguably made a case that, due to his incarceration, he

is living under conditions that make exposure to COVID-19 more likely, and is within the class of

individuals whose pre-existing conditions increase the likelihood of complications if infected by

the virus. Some “[c]ourts in this Circuit have found such circumstances to be ‘extraordinary and

compelling’ for purposes of § 3582(c)(1)(A)(i).” United States v. Weiskopf, No. 19-CR-6093-

FPG, ECF No. 45 at 5 (W.D.N.Y. June 16, 2020) (collecting cases).

       However, this Court remains unconvinced that Defendant has met his burden of showing

extraordinary and compelling circumstances justifying release. See United States v. Flores, No.

17 CR. 449-17 (KPF), 2020 WL 2907549, at *2 (S.D.N.Y. June 3, 2020) (“The defendant has the

burden to show he is entitled to a sentence reduction.”) (citation omitted). This is not because

Defendant’s conditions are not legitimate risk factors, but because they are likely shared by a

significant portion of the federal prison population and because Defendant has not shown the

degree of increased risk. See United States v. Schaefer, No. 7-cr-498 (LJL), 2020 U.S. Dist. LEXIS

75201, at *6 (S.D.N.Y. Apr. 29, 2020) (emphasizing that reasons for release must be both

extraordinary and compelling and denying compassionate release where the defendant presented

medical conditions that, while potentially serious, were likely shared by a significant portion of

the federal prison population); see also Weiskopf, No. 19-CR-6093-FPG, ECF No. 45 at 6

(denying compassionate release where defendant showed he was at a higher risk of complications




                                                4
      Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 5 of 8




but failed to demonstrate the degree of risk; explaining that defendant need not “establish his

increased risk with mathematical precision,” but should at least “provide a reasonable estimate of

the risk he faces”).

        The Court now turns to the remaining two § 3582(c)(1)(A)(i) requirements: whether

Defendant is a danger to the community and whether release would be consistent with the

§ 3553(a) sentencing factors.

II.     Danger to the Community

        Defendant argues that he is not a danger to the community for several reasons. First,

Defendant is no longer part of the drug conspiracy network involved in his offenses: during his

four years of pretrial release, he distanced himself from the criminal network and now lacks access

to the resources and accomplices necessary to distribute narcotics. ECF No. 889 at 4. Second,

Defendant suggests that his communication can be monitored during release to prevent him from

engaging in criminal activity. Id. Third, he is not a violent offender and asserts that he poses no

threat to law enforcement. Id. Fourth, while in custody, Defendant has maintained excellent

behavior free of disciplinary actions and has taken full advantage of educational and other

programming opportunities. He maintains a prison job with an exemplary record and is permitted

to drive a distance of two miles daily without supervision. Id. Fifth, he has a solid plan for

release—he will return home to live with his wife and will resume employment at Eastman Kodak,

where he worked for over 20 years before his incarceration. Id. at 5.

        The Court acknowledges—as it did at sentencing—that Defendant is a bright individual

who has the support of his family, employer, and community members. ECF No. 789 at 10:18-

22. Moreover, the Government does not argue that Defendant is a danger to the community. The

Court finds that this factor weighs in Defendant’s favor.




                                                5
       Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 6 of 8




III.    The § 3553(a) Factors

        Under § 3553(a), a court must consider the following factors when it imposes a sentence:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed—
                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant; and
                       (D) to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;
               (3) the kinds of sentences available;
               (4) [the kinds of sentence and sentencing range provided for in the
               Sentencing Guidelines]
               (5) any pertinent [Sentencing Commission policy statement]
               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and
               (7) the need to provide restitution to any victims of the offense.

United States v. Sawicz, No. 08-CR-287, 2020 WL 1815851, at *3 (E.D.N.Y. Apr. 10, 2020)

(quoting 18 U.S.C. § 3553(a)). The Court already weighed these factors when it imposed the

original term of imprisonment. Thus, in the context of the present motion, the task is not to “second

guess or to reconsider whether the original sentence was just,” but to assess whether “the

defendant’s circumstances are so changed . . . that it would be inequitable to continue the

confinement of the prisoner.” United States v. Ebbers, No. 02-CR-114, 2020 WL 91399, at *6

(S.D.N.Y. Jan. 8, 2020) (discussing legislative history of provision). In other words, the issue is

whether the original § 3553 factors “outweigh the ‘extraordinary and compelling reasons’

warranting compassionate release,” and, in particular, “whether compassionate release would

undermine the goals of the original sentence.” Id. at *7.

        At sentencing, the Court noted that Defendant was “part of a large scale drug

organization,”—a “sophisticated operation”—and that Defendant “was a significant player in that




                                                 6
      Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 7 of 8




operation, serving as a supervisor.” ECF No. 789 at 8:8-12. It “was not a one time deal or a small

deal, but a large scale operation. It went on for a considerable period of time and it involved large

amounts of cocaine.” Id. at 8:18-20. However, the Court noted that Defendant had no criminal

history; accepted responsibility; and was bright, polite, a good father, a good husband, and tried to

support his family by maintaining lawful employment. Id. at 9:1-4; 9:23-10:3. Because Defendant

took responsibility, the Court imposed the low end of the guidelines sentencing range, 135 months.

Id. at 11:16-20. However, the Court could not overlook Defendant’s significant role in the

conspiracy. ECF No. 911 at 4.

       For all the reasons considered at sentencing, a 135-month sentence was and remains

appropriate. If released now, Defendant would have only served approximately 28 months—or

about 20 percent—of his 135 month sentence. That term would not substantially satisfy the

purposes of the original sentence, as it would fail to “reflect the seriousness of the offense,

[]promote    respect   for   the   law,   [or]   provide   just   punishment    for   the   offense.”

18 U.S.C. § 3553(a)(2)(A); see United States v. Alvarez, No. S3 11 CR 169 (VB), 2020 WL

3640523, at *2 (S.D.N.Y. July 6, 2020) (denying compassionate release to 44 year old defendant

with asthma, hyperlipidemia, and slight obesity, who had only served approximately 48 percent of

his sentence; explaining that the § 3553(a) factors did not support cutting the sentence by more

than half); United States v. Hueston, No. 14-CR-332 (PAE), 2020 WL 3472253, at *4 n.7

(S.D.N.Y. June 25, 2020) (collecting cases finding that release was inconsistent with the § 3553(a)

factors where defendants had only served approximately 25 percent of their sentences).

       The Court recognizes that the situation Defendant finds himself in is of serious concern: as

an inmate, he has far less control over his environment and is far more reliant on correctional

officials to ensure his safety during the pandemic. Nevertheless, while “[a] just punishment should




                                                  7
      Case 6:14-cr-06136-FPG-JWF Document 913 Filed 07/14/20 Page 8 of 8




not include an unacceptable risk of exposure to COVID-19 or any potentially lethal disease,”

Vence-Small, 2020 WL 2214226, at *4, neither should the uncertainty engendered by the present

crisis be allowed to distort or subvert a just punishment. Even in light of his medical conditions,

Defendant has not demonstrated that a sentence of time served or home confinement is appropriate.

                                        CONCLUSION

       For the foregoing reasons, Defendant’s motion for reconsideration is DENIED.

       IT IS SO ORDERED.

Dated: July 14, 2020
       Rochester, New York                   ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                8
